                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

TONY WILSON,                      )
                                  )
            Plaintiff,            )
                                  )
                                         C.A. No. 21-10945-PBS
            v.                    )
                                  )
STATE OF NEW YORK,                )
                                  )
            Defendant.            )


                                ORDER

                            July 12, 2021

Saris, D.J.

     On June 3, 2021, pro se litigant Tony Wilson filed a

thirteen-page handwritten document which appears to have the

titles “Main Topic/Concern” and “In Reference Complaint.”    The

Clerk assigned the matter a docket number and, for processing

purposes, listed the State of New York as the defendant.

     It is unclear what Wilson is trying to accomplish with his

document.   Although neatly written, the contents of the document

are very difficult to understand.     Wilson expresses his opinion

of the criminal justice system of New York, his own interactions

with said system, and challenges his is facing with homelessness

and a financial institution.

     Here, Wilson’s “complaint” is subject to dismissal.    His

allegations do not have any apparent connection to the
Commonwealth of Massachusetts.   Thus, venue is not found in the

District of Massachusetts.   See 28 U.S.C. § 1391(b).

     Further, the document fails to set forth a “short and plain

statement of the claim showing that the [plaintiff] is entitled

to relief.”   Fed. R. Civ. P. 8(a)(2).   Wilson has neither

identified a defendant nor set forth clear factual allegations

showing that he is entitled to relief from any such defendant.

     Accordingly, this action is DISMISSED without prejudice for

lack of proper venue and Wilson’s failure to set forth a short

and plain statement of his claim showing that he is entitled to

relief.

     SO ORDERED.

                              /s/ Patti B. Saris
                             PATTI B. SARIS
                             UNITED STATES DISTRICT JUDGE




                                 2
